Citation Nr: 1523745	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (claimed as diabetes mellitus II with erectile dysfunction), due to herbicide exposure.

2.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO).  The rating decision on appeal additionally denied, and the Veteran initially appealed, a claim seeking service connection for colon cancer due to herbicide exposure.  However, in the Veteran's 2013 substantive appeal, he limited the matters on appeal to those listed on the preceding page.

The issue of service connection for gout is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran did not serve in a unit that, as determined by the Department of Defense (DOD), was located in or near the Korean demilitarized zone (DMZ); the evidence does not show that the Veteran was otherwise exposed to herbicide agents during his military service; his current diabetes mellitus was not manifested during service or the first postservice year, and is not shown to be otherwise related to his military service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in January 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  The Veteran was also notified of the additional evidence needed to substantiate a claim of service connection based on herbicide exposure.  This matter was most recently readjudicated in the December 2013 supplemental statement of the case.  Although additional evidence has been submitted since that adjudication, the Veteran waived his right to initial consideration of such evidence by the AOJ in his February 2015 appellate brief.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Social Security Administration (SSA) records have also been secured.  Notably, the Veteran has not alleged that any additional pertinent records remain outstanding, and has repeatedly indicated that VA possesses all relevant medical records.  While the Board acknowledges that the Veteran has not been afforded an examination in conjunction with the present appeal, it notes that the Veteran's claim seeking service connection for diabetes is predicated primarily on a presumptive theory of entitlement.  Moreover, for reasons discussed further below, the evidence does not show that the Veteran was exposed to herbicides, or that he has any other in-service event or injury to which his current diabetes might be related.  Therefore, certain threshold requirements of service connection needed to trigger VA's duty to provide such an examination are not shown.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, the Board finds the evidence includes adequate medical evidence to support an adjudication on the merits of the instant appeal.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as diabetes, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for diabetes).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of direct service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In addition, if a Veteran is shown to have been exposed to certain herbicide agents during his or her military service, service connection for certain diseases (such as diabetes mellitus) is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  The term "herbicide agent" does not refer to all herbicide agents, but rather to specific agents used in support of the United States and allied military operations, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  See 38 C.F.R. § 3.307(a)(6)(i).  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DOD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Id. at § 3.307(a)(6)(iv).  However, in the event that presumptive service connection is not established, the Veteran is not precluded from establishing service connection based on Agent Orange exposure with proof of direct causation.  See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

The Veteran contends that his current diabetes disability is related to exposure to herbicide agents during his military service in Korea.  

The Veteran's STRs are silent as to any complaints, treatment, or diagnoses related to diabetes or exposure to herbicides.  Notably, on separation examination, all systems were found to be normal.  His service personnel records reflect that he served in Korea with the 335th Maintenance Battalion from March 1968 to October 1969.  They also reflect that, prior to his military service, his civilian occupation was as a chemical operator, tending to equipment units and semi-automatic systems that process chemical substances into industrial and consumer products.  

Postservice treatment records show the Veteran was privately diagnosed with diabetes mellitus in July 1990.  Subsequent private and VA records contain several notations of diagnoses, treatment, and complaints related to diabetes.  

In February 2011, the Veteran stated that his current diabetes mellitus was related to service.  He believed he was exposed to herbicides because his duties involved handling chemicals.  He also reported that some containers he handled were labeled "herbicides," and that he helped transport new Jeeps and equipment to the DMZ on numerous occasions.  During those excursions, he said he would spend one or two nights in the DMZ before returning to his unit.  He also reported handling radioactivity monitoring equipment, and that inspected and worked on broken equipment from the DMZ for repairs and replacement.  

In a separate February 2011 statement, the Veteran reported that medical records from the Family Practice in Franklin, Virginia show that, soon after separation, he was seen numerous times for high sugar levels.  Over the years, he reported treatment for diabetes from private and VA providers.  A February 2011 statement from a lifelong friend indicated that he has diabetes, type II, for which he takes medication daily.  Another statement that month from a fellow Veteran who served with him in Korea (K.B.) indicated that, as members of the 335th Maintenance and Supply Company, they were both exposed to herbicide agents while working near the DMZ in South Korea.  

In May 2011, the AOJ issued a formal finding indicating that an inquiry by the Joint Services Records Research Center (JSRRC) showed the Veteran's unit was stationed in Ascom District, which was about 26 miles from the DMZ.  This is consistent with photos the Veteran submitted which also indicate he was stationed at Ascom District.  The JSRRC reported that a review of the unit history did not reveal any documented use, storage, spraying, or transportation of herbicides, or specific duties performed by members of the unit along the DMZ.  

In July 2011, a letter from the Veteran's primary VA doctor shows the Veteran reported that Agent Orange was sprayed while he was in service, and he was exposed to it.  It indicates that the Veteran had diabetes with neuropathy, which should be service-connected.  

In his January 2012 notice of disagreement, the Veteran again alleged that his diabetes mellitus was due to exposure to herbicides, and continued to suggest that he operated in or near the DMZ.  In April 2012, another statement from K.B. reported he and the Veteran would talk often about their assignments in the DMZ, specifically to Camp Casey, Camp Red Cloud, Panmunjom, and even south to Pusan, for two and three days at a time to deliver or pick up equipment.  He indicated that he and the Veteran continue to be friends, and continue to discuss their trips to the DMZ.  

In his November 2013 substantive appeal, the Veteran alleged that he visited the DMZ on twelve different occasions.  He conceded that there were no records showing that he was there, but pointed to the July 2011 letter from his VA doctor supporting his claim for diabetes as secondary to herbicide exposure.  In March 2014, the Veteran reported that, from discharge to the late 1980s, before he began visiting Family Practice Associates for his primary care, he was seen by an old family doctor (Dr. Grizzard), who has since died, and whose records have been destroyed.  Nonetheless, he indicated that he had been seen several times for his diabetes between separation and when he began to seek full-time Family Practice Associates.  He then indicated that he began going to Family Practice Associates in 1978.  An accompanying March 2014 letter from Family Practice Associates indicates the Veteran had been a patient there for over twenty years.  It also mentions that he had been treated for gout there from July 1990 to July 2003.

Initially, the Board finds that the evidence is not in dispute as to whether the Veteran currently has diabetes-postservice private and VA treatment records clearly show he has, and continues to receive, treatment for such disability.  Thus, the critical question is whether or not his current diabetes is somehow related to service.  As noted above, the Veteran primarily contends that his diabetes is a result of exposure to herbicide agents while serving in Korea.  While the Board acknowledges that a presumption of herbicide exposure is afforded to Veterans who served in units that are determined by DOD to have been located in or near the DMZ, the 335th Maintenance and Supply Company is not among those units.  See Adjudication Procedure Manual (M21) IV.ii.2.C.10.p.  To that end, the Board acknowledges that the Veteran and his fellow service member, K.B., have both alleged that they traveled to the DMZ on several occasions, but notes that, even before conducting a credibility analysis for such allegations, the presumption of exposure expressly requires service in a qualifying unit, as determined by the DOD.  Therefore, service in a non-qualifying unit, regardless of any alleged travel to the DMZ, would not trigger the presumption of exposure.  

Notwithstanding the findings above, the Veteran is not precluded from showing that he was otherwise directly exposed to herbicide agents.  Combee, 34 F. 3d at 1042.  The Board acknowledges that he has made a number of specific allegations to that effect, including that his work in Korea involved handling chemicals and equipment with chemicals, that he helped to deliver and pick up equipment to locations along the DMZ, that he worked on parts and equipment that had come in from locations along the DMZ, and that he was in contact with containers labeled "herbicides."  The Board also acknowledges that his friend, K.B., also testified that he and the Veteran had both traveled to the DMZ, to locations such as Camp Casey, Camp Red Cloud, Panmunjom, and Pusan.  However, the Board finds it notable that there is no evidence which corroborates or supports these reports.  While K.B. testifies that he and the Veteran often visited locations within the DMZ, specifically Panmunjom, a detailed JSRRC review of the Veteran's unit histories found no documentation of operations by any members to locations along the DMZ; yet, the Veteran and K.B. suggest such operations were carried out with some frequency (the Veteran later indicated he visited the DMZ on at least twelve different occasions).  As recurrent operations to the Korean DMZ would most likely have been recorded in official records and the unit histories, the Board finds that the evidence here weighs against finding that the Veteran traveled to the DMZ.  That is, the Board finds that the official service records counter the Veteran and K.B.'s statements and, thus, find that the statements lack credibility.

Although the evidence shows that the Veteran did not serve in or travel to locations in the DMZ, it could be argued that frequent travel to locations closer to the DMZ than Ascom District may have yielded a greater likelihood of exposure to herbicide agents being used along the DMZ.  However, the Board notes that VA's original proposals to implement a presumption of exposure for Korean DMZ Veterans indicate the phrasing thereof ("in or near") was based on findings that established the use of herbicides along a strip of land up to 350 yards wide along the southern edge of the DMZ north of the civilian control line.  In addition, application of herbicides was by hand only, with no aerial spraying.  See Herbicide Exposure and Veterans with Covered Service in Korea, 74 FR 36640-02.  Considering the significant distance of the reported Camps and the DMZ, and the limited width of known herbicide application near the DMZ, the Board finds that there is no basis for finding that the Veteran nonetheless had a significant probability of being exposed to herbicides while traveling to locations that are closer to the DMZ than Ascom District (e.g., Camps Casey or Red Cloud).  This is further supported by the fact that the Veteran's allegations of exposure are quite broad.  Neither the Veteran nor K.B. alleges that they witnessed herbicide spraying.  The closest the Veteran comes to such an allegation is the July 2011 VA doctor's letter indicating the Veteran reported that "[A]gent [O]range was sprayed while he was in service and he was exposed to Agent Orange."  However, this allegation is also unsupported by any other evidence in the record. 

The Veteran has also alleged that he was exposed to herbicides while working at his unit station in Ascom District, stating he handled equipment from the DMZ, chemicals, and other items that may have exposed him to herbicide agents.  To that end, it is significant that the Veteran's military occupational specialty (special purpose equipment parts repairman) supports his claims that he handled, repaired, and worked with various equipment during service, and his pre-service work as a chemical operator certainly suggests that he might have been assigned similar work during his military service.  However, it is critical that he never specifically alleges direct contact with herbicide agents in the course of his work, either through spills or other means.  Although he reports working on equipment that came from the DMZ, he never explicitly alleges that they were contaminated with herbicide agents.  Even if he were to do so, nothing of record suggests he would be competent to attest to such contamination, and any implicit suggestion to that effect is merely speculative, and unsupported by any other evidence.  Similarly, the Veteran's reports of handling chemicals do not specifically indicate such chemicals were herbicide agents, and his testimony regarding contact with containers labeled "herbicides" do not indicate they in fact contained qualifying herbicide agents under 38 C.F.R. § 3.307(a)(6).  Critically, as noted above, qualifying herbicide agents are specific, enumerated herbicide agents.  Id.  While he is certainly competent to report handling a container labeled "herbicides," there is nothing of record suggesting he possess the expertise needed to identify the exact chemical nature of the contents of such containers and identify them as qualifying herbicide agents, or that he otherwise has competent evidence that does so.  

The Board also notes that there are some inconsistencies in the lay testimony that detracts from their probative value, insofar as it relates to presence within the DMZ.  Camp Casey, Camp Red Cloud, and Pusan are all significant distances away from the Korean DMZ.  Pusan is in the far south of South Korea and Camps Casey and Red Cloud are approximately 13 miles and 19 miles away from the Korean DMZ, respectively.  As K.B. indicated he and the Veteran often talked about their travels to the DMZ (to include these areas), these inconsistencies tend to suggest that the two Veterans may have misconstrued their position in relation to the DMZ, or the geographical boundaries of the DMZ.  Furthermore, the Veteran has stated that he received private treatment from Family Practice Associates shortly after his discharge from service.  Recently, he also reported that, instead, after discharge, he was seen by a private family doctor whose records are no longer available, and that he only began seeing Family Practice Associates full time in the late 1980s.  In the same statement, he subsequently reported first seeking treatment at Family Practice Associates in 1978.  A March 2014 letter from that office, attached to his statement, indicated that the Veteran had been a patient for over 20 years, and said he was treated there for gout from July 1990 to July 2003.  Private records in the claims file also show the earliest mention of diabetes was in a July 1990 private record.  In light of the above, the Board finds that such varied inconsistencies in factual testimony detract from the credibility of the Veteran's lay statements in support of his claims, and so too from their probative value.

As the preponderance of the evidence weighs against finding the Veteran was either presumptively or actually exposed to herbicide agents during his military service, the Board finds that presumptive service connection for diabetes mellitus under 38 U.S.C.A. § 1116, based on such exposure, is not warranted.  In so finding, the Board is cognizant that there is a July 2011 VA opinion which relates the Veteran's diabetes mellitus to his reports of herbicide exposure during service.  However, the opinion does not include any rationale or citation to supporting evidence corroborating such reports, and is based on the factual basis that he was exposed to qualifying herbicides.  As the Board finds no such exposure, the Board likewise finds that this opinion is based on an incorrect factual basis, and thus, finds that it lack probative value.

Diabetes mellitus may also be presumptively service connected as a chronic disease listed under 38 C.F.R. § 3.309(a).  However, a review of the record shows diabetes mellitus was not diagnosed during service or the first postservice year.  Moreover, nothing suggests that he has had continuous diabetes symptoms since discharge.  As noted above, the earliest documented diagnosis of diabetes was in July 1990.  Therefore, presumptive service connection for diabetes as a chronic disease is also not warranted.  See 38 U.S.C.A. § 1112.  Furthermore, the Veteran does not allege, nor does any evidence suggest, that his diabetes mellitus is otherwise related to some event or injury sustained during service.  To that end, the Board notes that the Veteran's STRs are entirely silent for any complaints, treatment, or diagnoses related to diabetes mellitus, and on service separation examination, nothing related to diabetes was noted.  Therefore, a threshold requirement of service connection has not been established.  Even assuming arguendo that such in-service events were shown, there is no competent medical evidence of record that supports a relationship between his present diabetes and his military service.  In so finding, the Board acknowledges the previously mentioned July 2011 positive nexus opinion from the Veteran's VA doctor.  However, it not only appears to address only a presumptive theory of entitlement due to herbicide exposure, but, again, also fails to provide a rationale supporting the opinion.  Therefore, it is not probative evidence in this matter.  In light of the above, there is no basis for establishing service connection on a direct basis.

As a closing note, the Board points out that, in his February 2011 statements, the Veteran made some references to the fact that he also handled equipment used to detect radioactivity, suggesting that this may have contributed to his current disabilities somehow.  However, a careful review of the record shows that such statements appear to be made in conjunction with his previous claim seeking service connection for colon cancer, which was omitted from the matters on appeal in his substantive appeal.  Notably, there are no other statements which mention radioactivity in relation to his diabetes mellitus, and VA records indicate that when he sought out the July 2011 opinion in the record, he only requested an opinion addressing the relationship between his diabetes and herbicide exposure in service.  Nonetheless, the Board finds that there would be no basis for awarding service connection for diabetes based on radiation exposure.  Although presumptive service connection is available for radiation-exposed Veterans, diabetes mellitus is not an enumerated disease to which the presumption applies.  See 38 C.F.R. § 3.309(d)(2).  Furthermore, the Veteran has not presented evidence showing he meets any of the requirements under 38 C.F.R. § 3.309(a)(3) qualifying him as a "radiation-exposed veteran."  It is not a radiogenic disease as fined in 38 C.F.R. § 3.311.  In addition, there is no evidence of record confirming that he had regular contact with irradiated materials.  The Board notes that, if his military occupational specialty carried a significant risk of radiation exposure, such would most likely be recorded in his STRs or noted in his personnel records.  Notably, the requirements for qualifying as a "radiation-exposed veteran" hinge on showing participation in radiation-risk activities.  Moreover, as discussed previously, given the various inconsistencies in the Veteran's lay testimony, there are certain credibility concerns with respect to such reports.  Finally, the Board notes that he has submitted no medical evidence espousing a relationship between his present diabetes and exposure to radiation during military service.  Therefore, there is also no basis for awarding service connection (either presumptively or directly) based on radiation exposure.

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

The appeal seeking service connection for diabetes mellitus is denied.



REMAND

The Veteran alleges that his current gout disability is related to swelling of his feet that occurred during his military service.  A review of his STRs confirms that he was seen for complaints of swollen feet in April 1969, at which time he reported that the problem occurred every summer.  Postservice private and VA treatment records confirm that he continues to receive prescriptions and treatment for gout.  However, no VA examination has been conducted in conjunction with this claim.  As the evidence shows he has a current disability which he explicitly relates to an in-service injury that is documented in his STRs, the Board finds the low threshold for when VA must provide an examination has been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Notably, in a February 2011 statement, the Veteran also suggests that he may have aggravated an old problem during service, leading to his current gout.  The Veteran's enlistment examination is accompanied by contemporaneous notes (from Dr. Grizzard) indicating that he had cartilage growing on both heels.  At enlistment, the Veteran reported that his excess cartilage caused his feet to swell.  The examiner's notes from the report of medical history indicate the Veteran also claimed his feet hurt when swollen, and noted deformed heels.  Despite indicating no foot abnormalities, the enlistment examination report notes that the Veteran had exostosis on both heels that may require special attention.  The Board notes that the Veteran is presumed sound upon entry as to his gout, as there is no notation of such disability on enlistment examination.  See 38 C.F.R. § 3.304(b).  However, the in-service injury or event to which he relates his current gout is noted on the enlistment examination, and the evidence shows that it pre-existed his military service.  Therefore, any discussion of a relationship between the Veteran's current gout and the complaints of foot swelling in service should also discuss the relevance, if any, of the pre-existence and aggravation of such condition.  On the facts presently of file, the Board finds that the questions that should be asked at this stage regard nexus between current disability and service and whether there was an increase in severity during service of the foot disability noted upon entrance.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated records of VA treatment the Veteran has received for his gout disability.

2.  Then, arrange for the Veteran to be examined by an appropriate clinician to determine the nature and likely etiology of his gout disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current gout disability is related to his complaints of swollen feet during military service.  

All opinions must include a complete rationale.  Specifically, the examiner should consider and discuss, as necessary, the notations of swollen feet, excess cartilage, and heel exostosis in the Veteran's enlistment examination and report of medical history, and, if relevant to the etiology of his gout, any relevant increase in the pre-existing disability beyond natural progression of that condition during service.  

3.  The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


